

115 HR 7027 IH: Default Proceed Sale Transparency Act
U.S. House of Representatives
2018-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7027IN THE HOUSE OF REPRESENTATIVESOctober 2, 2018Mr. Schneider introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo improve the procedures of the national instant criminal background check system in the case of
			 firearm transfers by federally licensed firearms importers, manufacturers,
			 and dealers before the completion of the related criminal background
			 check, and to provide for annual reports on default firearm transfers.
	
 1.Short titleThis Act may be cited as the Default Proceed Sale Transparency Act. 2.Improvement of NICS procedures in the case of default firearm transfers (a)Requirement that federally licensed firearm importers, manufacturers, and dealers report default firearm transfersSection 922(t) of title 18, United States Code, is amended by adding at the end the following:
				
 (7)A licensed importer, licensed manufacturer, or licensed dealer who transfers a firearm in compliance with paragraph (1), but before the national instant criminal background check system provides the licensee with a unique identification number, shall immediately report the transfer to the Federal Bureau of Investigation. If a State or local law enforcement authority is conducting the related background check, the Federal Bureau of Investigation shall transmit the report to that authority..
 (b)Prioritization of NICS background checks relating to default firearm transfersSection 103 of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901) is amended by redesignating subsections (j) and (k) as subsections (k) and (l) and inserting after subsection (i) the following:
				
 (j)Prioritization of background checks related to default firearm transfersIn the case of a transfer referred to in section 922(t)(7) of title 18, United States Code, the system established under this section shall give priority to completing the background check relating to the transfer.
					.
			(c)Prohibition on destruction of records relating to firearm transfer before completion of background
 checkSection 103 of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901), as amended by subsection (b)(1) of this section, is amended by redesignating subsections (k) and (l) as subsections (l) and (m) and inserting after subsection (j) the following:
				
					(k)Prohibition on destruction of records relating to firearm transfer before completion of related
 background checkThe system established under this section may not destroy any records of the system relating to a proposed or completed firearm transfer, before completion of the criminal background check with respect to the prospective or actual transferee..
			3.Annual reports on default firearm transfers
 (a)In generalWithin 120 days after the date of the enactment of this Act and annually thereafter, the Director of the Federal Bureau of Investigation shall make accessible to the public a written report on—
 (1)the number of firearms transferred as described in section 922(t)(7) of title 18, United States Code, during the period covered by the report;
 (2)the number of the firearms described in paragraph (1) of this subsection with respect to which the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act completed the background check;
 (3)of the number described by paragraph (2) of this subsection— (A)the number with respect to which the system provided the unique identification number under section 922(t)(1)(B)(i) of such title; and
 (B)the number with respect to which information available to the system demonstrated that receipt of a firearm by the transferee would violate subsection (g) or (n) of section 922 of such title or State law; and
 (C)in each case described by subparagraph (B), the reason for indicating that the receipt would be a violation referred to in subparagraph (B), including any specific prohibiting criteria that would bar the transferee from receipt of a firearm;
 (4)of the number described by paragraph (3)(B) of this subsection, the number of firearms that were retrieved from the transferee, and the number of firearms that were not retrieved from the transferee, with each number broken down by the field division of the Bureau of Alcohol, Tobacco, Firearms, and Explosives and the State involved; and
 (5)in the case of the 1st report under this section, the number of requests for criminal background checks received by the system in the preceding 5 years the records of which were purged from the system without resolution.
 (b)Rule of interpretationA report under subsection (a) shall be considered an annual statistical report and statistical aggregate data for purposes of the 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—salaries and expenses in the Department of Justice Appropriations Act, 2012 (title II of division B of Public Law 112–55).
			